Citation Nr: 1827650	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent prior to May 7, 2012, in excess of 40 percent from May 7, 2012 to September 14, 2016, and in excess of 60 percent thereafter for prostate cancer status post radical retropubic prostatectomy.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for chronic labyrinthitis in the right ear (previously claimed as vertigo secondary to tinnitus).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Colin E. Kimmerly, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2017, the Board remanded the case for a video conference hearing before the Board.  The Veteran's request to withdraw his hearing request was received in June 2017 and November 2017.  The case has been returned to the Board for appellate review.

The Board acknowledges that the issue of entitlement to an initial compensable rating for residual scar due to prostate cancer status post radical retropubic prostatectomy was listed on the title page of the June 2017 remand.  Review of the record shows the Veteran was notified of the March 2017 VA rating decision (that granted service connection for this residual scar) and of his appellate rights but did not file a timely Notice of Disagreement, nor was this issue discussed on the merits in the March 2017 Statement of the Case or certified to the Board in the July 2017 VA Form 8.  As a result, this issue is not currently before the Board for appellate review.  See 38 C.F.R. §§ 20.200, 20.302(a) (2017).

The issues of entitlement to an initial compensable rating for erectile dysfunction, service connection for tinnitus and chronic labyrinthitis in the right ear, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to May 7, 2012, the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy was not manifested by urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night; voiding dysfunction requiring the wearing of absorbent materials which must be changed at least 2 times per day; renal dysfunction; obstructed voiding requiring catheterization; or urinary tract infection.

2.  From May 7, 2012 to September 14, 2016, the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy was not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed at least 4 times per day or renal dysfunction.

3.  Since September 15, 2016, the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy has not been manifested by renal dysfunction and has been assigned at 60 percent, the maximum rating authorized for voiding dysfunction.

4.  For the entire initial rating period, the Veteran's service-connected PTSD has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent prior to May 7, 2012, in excess of 40 percent from May 7, 2012 to September 14, 2016, and in excess of 60 percent thereafter for prostate cancer status post radical retropubic prostatectomy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  The criteria for entitlement to an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.327, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In statements made during the course of this appeal, the Veteran's attorney noted that he took exception to "all errors" that VA may have made or may make, including failure to discharge the duty to assist.  With regard to the issues being decided below, he did not state how VA failed to discharge its duty to assist.  

Neither the Veteran nor his attorney have raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in April 2010.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prostate Cancer

The Veteran filed his initial claim requesting service connection for prostate cancer secondary to exposure to herbicide agents on April 16, 2010.  In the October 2010 VA rating decision, service connection for prostate cancer status post radical retropubic prostatectomy was granted as associated with his in-service herbicide exposure.  The Veteran was assigned a 10 percent disability rating for urinary frequency for the entire appeal period effective from April 16, 2010.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

During the course of the appeal, the RO assigned a 20 percent disability rating for urinary frequency effective from April 16, 2010 in a March 2012 VA rating decision, a 40 percent disability rating for voiding dysfunction effective from May 7, 2012 in a March 2015 VA rating decision, and a 60 percent disability rating for voiding dysfunction effective from September 15, 2016 in a March 2017 VA rating decision.  Id.  Since the 20, 40, and 60 percent disability ratings are not the maximum ratings available prior to May 7, 2012, from May 7, 2012 to September 14, 2016, or thereafter, the issue has is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board considers whether initial ratings in excess of 20 percent prior to May 7, 2012, in excess of 40 percent from May 7, 2012 to September 14, 2016, and in excess of 60 percent since September 15, 2016 for prostate cancer status post radical retropubic prostatectomy is warranted.

Diagnostic Code 7528 provides a 100 percent rating, the only rating available, for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

Voiding dysfunction (to include continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence) is assigned at 20 percent disabling when requiring the wearing of absorbent materials which must be changed less than 2 times per day, at 40 percent disabling when requiring the wearing of absorbent materials which must be changed two to four times per day, and at 60 percent disabling, the maximum available, when requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

Renal dysfunction provides higher ratings from 30 percent to 100 percent, the maximum available.  See 38 C.F.R. § 4.115a.  At the outset, the Board finds the evidentiary record does not show the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy has been manifested by renal dysfunction at any time during the periods on appeal.  In fact, the September 2010, March 2015, and September 2016 VA examiners noted the Veteran does not have renal dysfunction, nor has the Veteran or his attorney asserted such symptomatology is present in this case.  As a result, consideration for higher initial ratings in excess of 20, 40, and 60 percent is not warranted in this case and will not be discussed below.

Higher ratings are also available for urinary frequency at 20 percent disabling with daytime voiding interval between one and two hours or awakening to void three to four times per night; and at 40 percent disabling, the maximum available, with daytime voiding interval less than one hour or awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.

	A.  Prior to May 7, 2012

Review of the evidentiary record from April 16, 2010 to May 6, 2012 documents the following symptomatology for the Veteran's genitourinary disability.

At the September 2010 VA genitourinary examination, the Veteran reported daytime urinary frequency of approximately two hours, nocturia twice per night, and no incontinence in pads per day.  Following the clinical evaluation, the VA examiner rendered diagnoses of prostate cancer status post radical retropubic prostatectomy and erectile dysfunction.

Review of VA treatment and Social Security Administration (SSA) records are silent for reported symptomatology or treatment to indicate any worsening of the service-connected prostate cancer status post radical retropubic prostatectomy.

After a review of the evidence discussed above for the entire appeal period prior to May 7, 2012, the Board finds that the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy was not manifested by urinary frequency with daytime voiding interval less than one hour or awakening to void five or more times per night; voiding dysfunction requiring the wearing of absorbent materials which must be changed at least 2 times per day; or renal dysfunction.  The symptomatology included urinary frequency with daytime voiding interval approximately two hours, awakening to void approximately twice per night, and no required change of absorbent materials during the day; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating for urinary frequency.

Higher ratings of 30 percent, the maximum available, are also available for obstructed voiding requiring catheterization and for urinary tract infection.  See 38 C.F.R. § 4.115a.  After a review of the evidence discussed above for the entire appeal period prior to May 7, 2012, the Board finds that the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy was not manifested by obstructed voiding or urinary tract infection.  In fact, the September 2010 VA examiner noted the Veteran's treatment did not include catheterization and neither the Veteran nor his attorney has asserted such symptomatology was present in this case.

As such, the Board finds that an initial rating in excess of 20 percent prior to May 7, 2012 for the service-connected prostate cancer status post radical retropubic prostatectomy is not warranted in this case.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

	B.  From May 7, 2012 to September 14, 2016

Review of the evidentiary record from May 7, 2012 to September 14, 2016 documents the following symptomatology for the Veteran's genitourinary disability.

In a statement submitted with the substantive appeal, received by VA on May 7, 2012, the Veteran reported that during the daytime he goes to the bathroom every two hours and wears an absorbent material sometimes changing it two to three times per day.  At nighttime he is constantly awaken by the urgency of going to the bathroom every two hours and changes an absorbent material due to leakage which constantly disrupts his and his wife's sleeping patterns.  Additionally, the Veteran reported he constantly stops to use the restroom due to urinary urgency while travelling.

At a March 2015 VA Disability Benefits Questionnaire (DBQ) examination for prostate cancer, the Veteran reported his urinary symptoms are progressively worsening and he can "hardly travel [and] drink water because of [his] bladder leakage problem."  Upon clinical evaluation, the VA examiner noted the Veteran has voiding dysfunction that requires use of absorbent materials which must be changed two to four times per day, does not require use of an appliance, and causes increased urinary frequency with daytime voiding interval between one and two hours and nighttime awakening to void five or more times.

Review of VA treatment and SSA records are silent for reported symptomatology or treatment to indicate any worsening of the service-connected prostate cancer status post radical retropubic prostatectomy.

After a review of the evidence discussed above for the entire appeal period from May 7, 2012 to September 14, 2016, the Board finds that the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy was not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed at least 4 times per day or renal dysfunction.  The symptomatology included urinary frequency with daytime voiding interval between one and two hours, change of absorbent materials two to four times per day, nocturia every two hours, and nighttime awakening to void five or more times; nevertheless, such symptomatology is contemplated in the currently assigned 40 percent disability rating for voiding dysfunction and urinary frequency.  In fact, the March 2015 VA examiner noted the Veteran's voiding dysfunction does not require the use of an appliance and that absorbent materials must be changed less than four times per day.

As such, the Board finds that an initial rating in excess of 40 percent from May 7, 2012 to September 14, 2016 for the service-connected prostate cancer status post radical retropubic prostatectomy is not warranted in this case.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

	C.  Since September 15, 2016

Since September 15, 2016, the Veteran's service-connected prostate cancer status post radical retropubic prostatectomy has been rated at 60 percent, the maximum schedular rating authorized under 38 C.F.R. § 4.115a, for voiding dysfunction.  Moreover, as noted above, consideration of a higher initial rating of 80 or 100 percent since September 15, 2016 for renal dysfunction is not warranted in this case.  See 38 C.F.R. § 4.115a.  As a result, the Board finds there is no legal basis upon which to award an initial rating in excess of 60 percent since September 15, 2016 for the service-connected prostate cancer status post radical retropubic prostatectomy in this case.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

PTSD

The Veteran filed his initial claim requesting service connection for PTSD and anxiety on April 16, 2010.  In the October 2010 VA rating decision, service connection for PTSD was denied.  During the course of the appeal, the claim was granted in the March 2015 VA rating decision.  The Veteran was assigned a 70 percent disability rating for the entire appeal period effective from April 16, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board considers whether an initial rating in excess of 70 percent for PTSD is warranted at any time since the date of claim on April 16, 2010.

Pursuant to the General Rating Formula for Mental Disorders, a 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The next-higher rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The nomenclature employed in the portion of VA's rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  The Board notes VA implemented usage of the DSM-5, effective August 4, 2014.  As this case was initially certified to the Board in August 2016, the DSM-5 is for application in this case.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Review of the evidentiary record since April 16, 2010 documents the following symptomatology for the Veteran's psychiatric disability.

At a September 2010 VA examination for PTSD, the Veteran reported experiencing symptoms weekly to daily at a moderate level of severity.  He noted being married for 42 years and described his marital relationship as "very good" and relationship with his daughter and three grandchildren as "excellent."  He also noted being in a church with a lot of friends, leisure activities include trim work and fishing, and retired as a shipyard pipefitter in May 2008 due to age or duration of work.  The VA examiner documented the following active symptoms of the Veteran's PTSD: re-experiencing in-service traumatic event, avoidance of stimuli associated with the in-service traumatic event, and  increased arousal.

Upon clinical evaluation, the Veteran demonstrated clean and casually dressed appearance, spontaneous and clear speech, cooperative and friendly attitude, appropriate affect, "alright" mood, intact attention, orientation to person, time, and place, unremarkable thought process, unremarkable thought content, understanding of outcome of behavior, average intelligence, partial understanding for insight, good impulse control, ability to maintain minimum personal hygiene, normal remote and immediate memory, and mildly impaired recent memory.  There were no findings of psychomotor activity, delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, episodes of violence, or problems with activities of daily living.  The September 2010 VA examiner concluded the Veteran's PTSD was best characterized as "fair due to relatively recent onset of symptoms, involvement in treatment, and good support system" and by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks because the "Veteran's depressive symptoms likely affect his concentration [which] lead[s] to irritability and desire to isolate self."

At a March 2015 VA DBQ examination for PTSD, the Veteran reported being married since 1968 and having good family relationships in recent years, but in years past his wife and only child reported they were afraid of him.  He also reported having currently one friend who lives nearby and he sees occasionally.  With regards to occupational history, the Veteran further noted retiring after 37 years as a pipefitter at a shipyard due to age.  The VA examiner documented the following active symptoms of the Veteran's PTSD: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.

Upon clinical evaluation, the Veteran demonstrated appearance and behavior appropriate to situation, expressive and receptive speech without impairment, goal directed and linear speech, intact abstract thought, depressed mood, dysphoric affect, full orientation, intact attention and concentration, grossly intact memory, intact short term memory, and intact insight and judgment.  There were no findings of psychomotor retardation, agitation, auditory or visual hallucinations or delusions, other indications of psychosis, or suicidal or homicidal ideation, plan, or intent.  The March 2015 VA examiner concluded the Veteran's PTSD was best characterized by occupational and social impairment with deficiencies in most areas.

At a September 2016 VA DBQ examination for PTSD, the Veteran reported living with his wife, attending church, and retiring from a shipyard in 2008 after 38 years due to age.  The VA examiner documented the following active symptoms of the Veteran's PTSD: anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty (not inability) in establishing and maintaining effective work and social relationships, and difficulty (not inability) in adapting to stressful circumstances including work or a work-like setting.  The VA September 2016 examiner concluded the Veteran's PTSD was best characterized by occupational and social impairment with deficiencies in most areas, which is contemplated by the 70 percent criteria.

In a September 2016 VA DBQ medical opinion, a VA psychologist noted review of the claims file and provided the following conclusion:

The examiner believes [the Veteran] is able to manage his financial affairs and function independently to the extent allowed by his physical status.  The examiner believes the [V]eteran is able to understand reasonable instructions.  The examiner believes the [V]eteran's PTSD symptoms affect but do not preclude his recall of instructions and his resultant ability to follow instructions to the extent allowed by his physical status.  Likewise, the examiner believes the [V]eteran's psychiatric symptoms affect but do not preclude his effective interactions with others (e.g., supervisors, coworkers, customers) and his tolerance for environmental stressors to which he would inevitably be exposed in a standard employment setting.  ...Despite the PTSD symptoms, he exhibited reasonable social skills and insight during the present interview.  As such, he could likely work in a customer-service position or a managerial position.  In fact, he worked as a manager in a shipyard in the past, and he lost the job only due to a restructuring of the workforce at his company.

This opinion provides probative evidence showing that the Veteran's PTSD does not cause both total occupational and total social impairment.  

Review of VA treatment and SSA records are silent for reported symptomatology or treatment to indicate total social and occupational impairment manifested by the service-connected PTSD.

After a review of the evidence discussed above for the entire appeal period since April 16, 2010, the Board finds that the Veteran's service-connected PTSD has not been manifested by both total occupational and total social impairment due to psychiatric symptomatology.  As discussed above, the Veteran's PTSD has been manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting, experiencing in-service traumatic event, avoidance of stimuli associated with the in-service traumatic event, increased arousal, irritability, and isolation.  His overall psychiatric symptomatology has not risen to the level of severity, frequency, or duration to demonstrate bot total occupational and total social impairment at any time during the appeal period to warrant the maximum rating available.  In fact, although his PTSD symptoms do impact his relationships, the Veteran has demonstrated ongoing relationships with his wife, daughter, grandchildren, and a friend; and engagement in social activities.

The Board is aware that the symptoms listed under the maximum rating of 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the maximum rating for the entire appeal period but finds that it is rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned rating of 70 percent as they do not manifest with the severity, frequency, or duration required for the 100 percent rating which requires both total occupational and total social impairment.

As such, the Board finds that an initial rating in excess of 70 percent for the service-connected PTSD is not warranted in this case.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

An initial rating in excess of 20 percent prior to May 7, 2012, in excess of 40 percent from May 7, 2012 to September 14, 2016, and in excess of 60 percent thereafter for prostate cancer status post radical retropubic prostatectomy is denied.

An initial rating in excess of 70 percent for PTSD is denied.


REMAND

A remand is needed to ensure there is a complete record upon which to decide the issue of entitlement to an initial compensable rating for erectile dysfunction.  See 38 U.S.C. § 5103A(a); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Pursuant to the rating criteria for the genitourinary system, deformity of the penis with loss of erectile power warrants a 20 percent rating, the maximum available.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  During the course of the appeal, the Veteran was afforded VA examinations for erectile dysfunction in September 2010, March 2015, and September 2016.  The March 2015 VA DBQ for male reproductive system conditions noted the Veteran's ability to achieve an erection with medication and clinical evaluation of the penis was normal.  However, the most recent September 2016 VA DBQ examination for prostate cancer noted the Veteran's inability to achieve an erection with or without medication, which indicates some degree of loss of erectile power, but failed to provide any physical examination findings of the genitourinary system, to include any findings regarding deformity.  In light of these findings, additional development is needed to properly adjudicate the appeal.

Next, a remand is needed for the issue of entitlement to service connection for tinnitus to obtain an additional VA medical opinion.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309(a) (2017); Barr, 21 Vet. App. at 312.  During the course of the appeal, the Veteran was afforded a VA audiological examination in August 2010 at which he reported onset of tinnitus in approximately 1999.  Following the clinical evaluation, the VA examiner opined it was less likely than not the Veteran's tinnitus was caused by or a result of military noise exposure, and explained that a threshold shift did not occur during the Veteran's period of service and normal hearing was indicated in the August 1967 and April 1968 audiogram reports.

Review of the August 1967 pre-induction examination report demonstrates some degree of impaired hearing in the left ear at the 2000 Hertz range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  His bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15) 
5 (10)
LEFT
0 (15)
0 (10)
15 (25)
5 (15) 
10 (15)

Review of the April 1968 in-service examination report demonstrates some degree of impaired hearing in the left ear at the 4000 Hertz range.  See Hensley, 5 Vet. App. at 157.  His bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10) 
10 (15)
LEFT
0 (15)
-5 (5)
-5 (5)
-5 (5) 
20 (25)

Since it is unclear whether service department audiometric readings between January 1, 1967 and December 31, 1970 were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As a result, in order to facilitate data comparison, the conversion is represented by the figures in parentheses above for the August 1967 and April 1968 reports.

Review of the January 1970 separation examination report documents use of the ISO units.  His bilateral pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
unavailable
0
LEFT
0
0
0
unavailable
0

The Board notes that the audiometric shift during service, as well as some degree of impaired hearing in the left ear indicated in the August 1967 and April 1968 audiogram reports, was not properly considered in the August 2010 VA medical opinion thus making it inadequate to properly adjudicate the claim at this time.  Therefore, an additional VA medical opinion is needed for the issue of service connection for tinnitus.

While the Board remands the case to the RO for additional evidentiary development for service connection for tinnitus, as discussed above, that decision may impact the claim for service connection for chronic labyrinthitis in the right ear, to include as secondary to tinnitus.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, while the Board remands the case to the RO for additional evidentiary development for the service-connected erectile dysfunction and pending claims for service connection, as discussed above, those decisions may impact the claim for a TDIU.  As such, these issues are inextricably intertwined.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his erectile dysfunction.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided, to include whether the finding of loss of erectile power with and without medication (as noted in the September 2016 VA DBQ examination for prostate cancer) was manifested with deformity of the penis.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

2.  Return the Veteran's claims file to the examiner who conducted the August 2010 VA audio examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

a. August 1967 and April 1968 service audiogram reports under the ASA and ISO-ANSI standards (documented above) which show some degree of impaired hearing in the left ear and a threshold shift during service.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus (a) began during active service; (b) is related to an incident of service, to include hazardous noise exposure therein; or (c) began within one year after discharge from active service.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  If, and only if, a positive medical opinion was provided for service connection for tinnitus, return the Veteran's claims file to the examiner who conducted the September 2010 VA ear disease examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.

The examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic labyrinthitis in the right ear was proximately due to or the result of tinnitus.

b. Whether it is at least as likely as not that the Veteran's chronic labyrinthitis in the right ear was aggravated beyond its natural progression by tinnitus.

The examiner must provide all findings, along with a complete rationale for his or her opinions in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


